Exhibit 10.1

NVR, INC.
2000 BROADLY BASED STOCK OPTION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT

NVR, Inc., a Virginia corporation (the “NVR” or the “Company”), hereby grants
options (“Option”) to purchase its common stock, $0.01 par value (the “Shares”),
to the Optionee named below. The terms and conditions of the Options are set
forth in this cover sheet, in the attachment, and in the NVR, INC. 2000 Broadly
Based Stock Option Plan (the “Plan”).

Grant Date:      

Name of Optionee:      

Optionee’s position with the Company:      

Number of Options:      

Exercise Price per Option (“Option Price”):      

Vesting Date:      

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You further agree and acknowledge that adequate consideration has been
exchanged between the Company and you and that you have considered and agreed to
execute this Agreement, which binds you to non-competition and confidentiality
restrictive covenants. You also acknowledge that you have carefully reviewed the
Plan, and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the Plan.

Optionee:

(Signature)

Company:

(Signature)

Title:

Attachment

This is not a stock certificate or a negotiable instrument.

1

1. Acknowledgments of Optionee. The Option granted under this Agreement is
intended to provide to the Optionee an opportunity to purchase Shares. The
Optionee acknowledges that the Optionee’s position with the Company, the Option
granted under this Agreement and the other benefits of his or her employment in
that capacity are being conferred upon the Optionee only because of and on the
condition of the willingness of the Optionee to commit his or her best efforts
and loyalty to NVR in the performance of the duties of that position.

2. Effect of the Plan. The Option to be granted under this Agreement will be
subject to all of the terms and conditions of the Plan, which are incorporated
by reference and made part of this Agreement. The Optionee will abide by, and
the Option granted to the Optionee will be subject to, all of the provisions of
the Plan and of this Agreement, together with all rules and determinations from
time to time issued by the Committee established to administer the Plan and by
the Board of Directors of NVR (hereinafter “Board”) pursuant to the Plan.

3. Exercise; Conditions to Exercise.

(a) Period of Exercise. Subject to Section 3(f) below, the Option may be
exercised in whole or in part with respect to vested Options at any time after
vesting. No Option may be exercised after ten years from the date of grant. The
Option may be exercised only with respect to whole Shares.

(b) Vesting of Option. At the close of business on December 31, 2010, one
hundred percent (100%) of the Options shall be exercisable in respect of the
number of Shares initially subject to the Option, so long as Optionee has been
continuously employed by NVR on that date. Subject to Section 3(f), the
foregoing installment, to the extent not exercised, shall accumulate and be
exercisable, in whole or in part, at any time and from time to time, after
becoming exercisable and prior to the termination of the Option. For the
avoidance of doubt and by way of example, if the Options become exercisable on
December 31, 2010, no exercise of such Options will be effective until, at the
earliest, the first business day of 2011, at which time the Optionee would not
necessarily have to be an employee of NVR or an NVR subsidiary to exercise the
Options, subject to the earlier termination of the Option pursuant to
Paragraph 4 of this Agreement. In the event of a termination of the Optionee’s
employment resulting from the Optionee’s involuntary termination due to a
reduction in force, death, disability or retirement at normal retirement age
(age 65), the Option shall become exercisable at the date of termination for a
pro rata portion based on the number of full months of the current year that has
expired prior to the termination of the previously nonexercisable portion of the
Option which would have been eligible to be exercised at the end of the year in
which such termination occurs. Optionee shall not be entitled to pro rata
vesting if Optionee’s employment is terminated for any other reason. An
involuntary termination due to a reduction in force shall be defined as a
termination where NVR determines in its sole discretion that the termination is
for economic reasons unrelated to job performance.

(c) Who May Exercise. During the Optionee’s lifetime, the Option rights may be
exercised only by him or her.

(d) Manner of Exercise. Option rights may be exercised by the delivery of
written notice from the Optionee to the Committee or the Committee’s designee
specifying the number of Shares then being exercised.

(e) Payment of Exercise Price. To exercise the Option, the Optionee must make
full payment of the Option Price to NVR in any one or more of the following
ways:



  (i)   in immediately available funds;



  (ii)   by the assignment and delivery to NVR of Shares owned by the Optionee
(or his estate) provided however, that such Shares have not been acquired
pursuant to the exercise of an option within the last six months (unless the
options were exercised following the death of the Optionee), are free and clear
of all liens and encumbrances and have a fair market value (as determined by the
closing price on the national securities exchange on which the Shares are listed
on the day preceding the day of exercise or by any other method acceptable to
the Committee in its absolute discretion) equal to the applicable Option Price
less than any portion thereof paid in cash; or



  (iii)   by delivery (on a form prescribed by NVR) of an irrevocable direction
to a licensed securities broker acceptable to NVR to sell Shares and to deliver
all or part of the sale proceeds to NVR in payment of the aggregate Option
Price.

The Optionee also must reimburse NVR for the amount of all applicable
withholding taxes at the rate required to be paid by NVR in immediately
available funds at the time of exercise.

(f) Restrictions on Exercise.

Regulatory Matters. The Option may not be exercised if such exercise would
constitute a violation of any applicable Federal or state statute or regulation
or if any required approval of a governmental authority having jurisdiction
shall not have been secured. NVR agrees to use reasonable diligence to obtain
all such requisite approvals or consents.

4. Termination of Option.

(a) If the Optionee ceases to be an employee of NVR and its affiliates, other
than as a result of a termination for “Cause” (as defined in the following
paragraph), the unexercised Option shall terminate, except that within three
(3) months after termination of employment (one year in the case of termination
due to death or disability) the Optionee or his personal representative and/or
the person or persons to whom the Optionee’s Option rights may pass by will or
by the applicable laws of descent and distribution, as the case may be, may
exercise the Option to the extent to which he or she was entitled to exercise
the Option on the date of termination of employment.

(b) A termination shall be for “Cause” in the event the Optionee ceases to be an
employee of NVR and its affiliates attributable to a termination of employment
as a result of (i) conviction of a felony, or conviction of a violation of any
federal or state securities law, or conviction of any other crime involving
moral turpitude; (ii) gross misconduct in connection with the performance of
such Optionee’s duties (which shall include a breach of such Optionee’s
fiduciary duty of loyalty); or (iii) material breach of any covenants by the
Optionee contained in any agreement between Optionee and NVR or its affiliates,
including violations of the Company’s Code of Ethics. In the event of a for
“Cause” termination of employment, the unexercised Option shall terminate
immediately.

(c) In no event may the Option be exercised by the Optionee if he or she has
violated any provision of this Agreement.

5. Adjustment Upon Changes in Shares. In the event of a change in NVR’s capital
structure, the adjustments provided for in Paragraph 12 of the Plan shall be
made to the number of Shares subject to the Option hereunder.

6. Change of Control; Sale of Assets/Stock. Upon the dissolution or liquidation
of NVR or upon a Change of Control (a “Transaction”) subsequent to the date of
the Agreement, vesting of the previously unvested Option will be accelerated in
full. In the event of any such Transaction, the Optionee shall have the right,
(i) immediately prior to the occurrence of such Transaction and (ii) during such
period occurring prior to such Transaction as the Committee in its sole
discretion shall designate, to exercise such Option in whole or in part, whether
or not such Option was otherwise exercisable at the time such Transaction occurs
and without regard to any installment limitation on exercise imposed pursuant to
Section 3(b) above but with regard to the limitation on exercise imposed
pursuant to Section 3(f) above. For this purpose, a Change of Control will be
deemed to occur upon:



  (i)   a merger, consolidation, reorganization or other business combination of
the Corporation with one or more other entities in which NVR is not the
surviving entity:  



  (ii)   a sale of substantially all of the assets of NVR to another entity;  



  (iii)   any transaction (including, without limitations, a merger or
reorganization in which NVR is the surviving entity) which results in any person
or entity (or persons or entities acting as a group or otherwise in concert)
owning twenty percent (20%) or more of the common stock of NVR; or  



  (iv)   any person commencing a tender or exchange offer or entering into an
agreement or receiving an option to acquire beneficial ownership of 20 percent
or more of the total number of voting shares of NVR.  

Notwithstanding (iii) and (iv) above, a Change of Control shall not occur if any
director, officer or employee owns 20 percent or more of the Shares, or acquires
the right to purchase Shares which if such right were exercised would result in
the ownership of 20 percent or more of the Shares, as a result of:



  (a)   the exercise of options or the grant or vesting of equity-based awards
under any incentive plan of NVR;  



  (b)   the purchase of Shares directly by the director, officer or employee of
NVR; or  



  (c)   the implementation of a Share repurchase program by NVR.  

7. Noncompetition, Nonsolicitation and Confidentiality.

(a) In consideration of the promises set forth in this Agreement, the Optionee
agrees to the following:

(i) Confidential Information. Optionee acknowledges that in connection with
Optionee’s employment with NVR, Optionee has had or may have access to
confidential, proprietary, and non-public information concerning the business or
affairs of NVR, including but not limited to information concerning NVR’s
clients, customers, developers, subcontractors, employees, pricing, procedures,
marketing plans, business plans, operations, business strategies, and methods
(collectively, “Confidential Information”). Accordingly, both during and after
employment (regardless of the reason for Optionee’s termination), Optionee shall
not use or disclose to any third party any Confidential Information for any
reason other than as intended within the scope of Optionee’s employment. Upon
termination of Optionee’s employment for any reason, or at any other time upon
request of NVR, Optionee shall immediately deliver to NVR all documents, forms,
blueprints, designs, policies, memoranda, or other data (and copies hereof), in
tangible, electronic, or intangible form, relating to the business of NVR or any
affiliate of NVR.

(ii) Non-Competition. During employment and for a period of twenty-four
(24) months after Optionee’s employment ends (regardless how it ends) (“the
Non-Compete Period”), Optionee shall not anywhere in the Restricted Area:
(a) own more than 5% of outstanding shares or control any residential
homebuilding, mortgage financing, or settlement services business (but only if
Optionee had responsibilities for that business area at NVR within the 24-month
period prior to the Optionee’s termination of employment with NVR) that competes
with NVR; or (b) work for, become employed by, or provide services to (whether
as an employee, consultant, independent contractor, partner, officer, director,
or board member) any person or entity that competes with NVR in the residential
homebuilding business, mortgage financing business, or settlement services
business, where such position or service is competitive with or otherwise
similar to any of Optionee’s positions held with NVR, or services performed for
NVR, within the twenty-four (24) months preceding termination of employment with
NVR. “Restricted Area” means the counties and other units of local government in
which NVR engaged in the residential homebuilding business, mortgage financing
business, or settlement services business and over which Optionee has had any
managerial responsibility for operations within such area at any time within the
24-month period prior to the Optionee’s termination of employment.

(iii) Land Development. If Optionee was employed as a Land Manager, VP of Land
or otherwise had any managerial responsibilities in NVR’s operations for
contracting for finished lots during the 24-month period prior to Optionee’s
termination for employment, Optionee agrees that Optionee will not engage in any
residential land development activities during the Non-Compete Period within the
Restricted Area.

(iv) Non-Solicitation. During the Non-Compete Period, Optionee will not,
directly or indirectly: (a) hire or solicit for hiring, any person, who, during
the last twelve (12) months of Optionee’s employment, was an employee of NVR or
provided services as a subcontractor to NVR; (b) utilize or solicit the services
of, or acquire or attempt to acquire real property, goods, or services from, any
developer or subcontractor utilized by NVR or any affiliate of NVR; or (c)
solicit any customer or client or prospective customer or client of NVR with
whom Optionee had any communications with or about whom Optionee had any access
to information during the 12-month period prior to Optionee’s termination of
employment.

(b) The Optionee acknowledges that the restrictions set forth in this Section 7
and elsewhere in this Agreement are reasonable and necessary to protect the
business and interests of NVR and its affiliates, and that it would be
impossible to measure in money the damages that could or would accrue to NVR and
its affiliates in the event that the Optionee fails to honor his or her
obligations under this Section 7. Therefore, in addition to any other remedies
they may have, NVR and its affiliates may apply to any court of competent
jurisdiction for specific performance, temporary, preliminary, and/or permanent
injunctive relief, or other relief in order to enforce the obligations under
this Section 7 or prevent a violation of these obligations. In addition, in the
event of a breach or violation by Optionee of the obligations in this Section 7,
the Non-Compete Period shall be tolled until such breach or violation has been
cured.

(c) If the Optionee violates the restrictions set forth in this Section 7, the
Optionee shall forfeit the Options granted pursuant to this Agreement, and shall
also repay to NVR the gain (i.e., the difference at exercise between the
aggregate fair market value of the purchased shares and the aggregate Option
Price) recognized by the Optionee pursuant to the Options during the period
beginning eighteen (18) months prior to the first violation by the Optionee of
this Section 7 and ending on the date that NVR notifies the Optionee that the
Optionee has forfeited the Options pursuant to this Section 7. Optionee
acknowledges and agrees that this Section 7(c) is not NVR’s exclusive remedy and
that NVR and its affiliates may pursue all relief to which they are entitled,
including damages, specific performance and injunctive relief.

(d) In the event that there is a Change of Control, as defined in Section 6 of
the Agreement, and the Optionee is terminated without Cause, or the Optionee
voluntarily terminates his employment with Good Reason, the non-competition and
non-solicitation provisions of Section 7 become void. Good Reason is defined as
(i) the Optionee’s management responsibilities are substantially diminished,
(ii) the Optionee was an Executive Officer of NVR as defined by the Securities
Exchange Act of 1933 and is not an Executive Officer of the surviving
corporation or (iii) the Optionee suffers any reduction of base compensation or
any reduction in incentive opportunities. Notwithstanding the above, the
confidentiality provisions of Section 7 remain in full force and effect even in
the event of a Change of Control.

8. Nonassignability. The Options may not be transferred in any manner otherwise
than by will or the laws of descent and distribution.

9. Rights as a Holder of Shares. An Optionee or a transferee of an Option shall
have no rights as a Shareholder with respect to any Shares covered by his or her
Option until the date on which payment is made by him or her, and accepted by
NVR, for such Shares. No adjustment shall be made for distributions for which
the record date is prior to the date such payment is made and accepted.

10. Employment. Nothing herein contained shall be construed to entitle the
Optionee to continued employment with NVR and its affiliates.

11. Notices. All notices to NVR must be in writing, addressed and delivered or
mailed to: NVR, Inc., Plaza America Tower I, 11700 Plaza America Drive,
Suite 500, Reston, VA 20190, Attn: Assistant Treasurer and all notices to the
Optionee must be in writing addressed and delivered or mailed to him or her at
the address shown on the records of NVR.

12. Governing Law. This Agreement and all determinations made and actions taken
pursuant thereto, shall be governed under the laws of the Commonwealth of
Virginia, other than with regard to the choice of law provisions thereof.

13. Severability. If any part of this Agreement shall be determined to be
invalid or unenforceable, such part shall be ineffective only to the extent of
such invalidity or unenforceability, without affecting the remaining portions
hereof.

14. Amendment, Suspension or Termination of Plan. NVR may from time to time
amend, suspend or, at any time, terminate the Plan or modify this Agreement. An
amendment, suspension or termination of the Plan shall not without the consent
of the Optionee, reduce or impair any rights or obligations under this
Agreement.

2